DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 22 April 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of group I, claims 1-17, in the reply filed on 22 April 2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "the first chiplet" in line 1.
There is insufficient antecedent basis for this limitation in claim 14.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-2, 5-7, 11-17 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0103390 A1).
Referring to Figs. 1A-1B, 2-7 and paragraphs [0027] to [0094], Chen et al. disclose an integrated circuit (IC) device structure that includes a host chip (100) having a first device layer (active region – 104 in Fig. 1B) and a first metallization layer (wafer metal lines – 117 in Fig. 1B), a chiplet (200) having a second device layer (first die substrate – 201 in Fig. 2) and a second metallization layer (first die gate contact – 213 in Fig. 2) interconnected to transistors (corresponding to first die source/drain regions – 205 and first die gate stack – 207 in Fig. 2) of the second device layer (201), and a top metallization layer (first interconnect layer – 600 in Fig. 6) having a plurality of first level interconnect (FLI) interfaces on a lower surface as shown in Fig. 6, wherein the chiplet (200) is embedded between a first region of the first device layer (104 in Fig. 1B) and the top metallization layer (600) as shown in Fig. 6, and wherein the first region of the first device layer (104) is interconnected to the top metallization layer (600) by plural conductive vias (through substrate vias – 202 in Fig. 2) extending through the second device layer (201) as shown in Figs. 2, 6.
These are all of the limitations as set forth in claim 1 of the claimed invention.
Regarding claim 2, Chen et al. further disclose plural second conductive vias (first conductive wafer bond material – 123 in Fig. 1B) that interconnect the first metallization layer (117) to a backside of the second device layer (201) as shown in  Figs. 1B, 2, 6.

Regarding claim 6, Chen et al. further disclose a passive interconnect chiplet (third semiconductor device – 300 in Fig. 3 can be a passive device as indicated in paragraphs [0066] and [0082]) over a second region of the first device layer (104), wherein the passive interconnect chiplet (300) includes one or more metallization layers (corresponding to metal lines – 217, 223, 229 in Fig. 2), and wherein a dielectric material (401) is between Application. No. 16/586,1582 Examiner: SMOOT Docket No. O1.AC1093-USArt Unit: 2813a sidewall of the chiplet (200) and a sidewall of the passive interconnect chiplet (300) as shown in Fig. 4, and wherein metallization layers (217, 223, 229) of the passive interconnect chiplet (300) interconnect the first metallization layer (117) to the second region of the first device layer (104) as shown in Fig. 5.
Regarding claim 7, Chen et al. further disclose a second dielectric material (corresponding to middle interconnect interconnection structure – 601) over the chiplet (200) and over the passive interconnect chiplet (300), wherein one or more additional conductive vias (shown, but not labeled in Fig. 6) extend through the second dielectric (601) to interconnect the chiplet (200) and the passive interconnect chiplet (300) to the first metallization layer (117) as shown in Fig. 6 and as described in paragraphs [0071] and [0088].

Regarding claim 12, a top surface of the conductive vias (202 in Fig. 2) are planar with a top surface of the thick metallization trace (501) as shown in Fig. 5.
Regarding claim 13, Chen et al. further disclose a second chiplet (third semiconductor device – 300 in Fig. 3) embedded between the first metallization layer (600) and a second region of the first device layer (104) adjacent to the first region as shown in Fig. 6, wherein the second chiplet (300) includes a third device layer (first die substrate – 201 in Fig. 2) and a metallization layer (first die gate contact – 213 in Fig. 2) interconnected to transistors (corresponding to first die source/drain regions – 205 and first die gate stack – 207 in Fig. 2) of the third device layer (201), and wherein the top metallization layer (600) is interconnected to the second region of the first device layer (104) through plural additional vias (202) that extend through the third device layer (201) as shown in Figs. 2, 5-6 and as described in paragraph [0082].
Regarding claim 14, the chiplet (300 in Fig. 7) has a first thickness, and the second chiplet (700 in Fig. 7) is spaced apart from the second region of the first device layer (104) by a thickness that is equal to the first thickness as shown in Fig. 7 and as described in paragraphs [0091] to [0094].

Regarding claim 16, either the memory or the microprocessor is capable of having circuitry on the host chip (100), and the other of the memory or the microprocessor is capable of having circuitry on the chiplet (200).
Regarding claim 17, the one or more vias (202) are capable of interconnecting a data or power port of the system to a data or power I/O of the chiplet (200) or host chip (100).


Allowable Subject Matter

8.	Claims 3-4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 8 were rewritten in independent form to include all of the limitations of claim 1.

9.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 3-4 would be allowable because claim 3 includes the further limitation of the chiplet including a third metallization layer on a side of the second device layer opposite the second metallization, which is not taught nor suggested by the prior art of record when taken in combination with the other claim limitations; and
Claims 8-10 would be allowable because claim 8 includes the limitation of the conductive vias including a via that is adjacent to the edge sidewall and that has a lateral dimension at least equal to half the length of the edge sidewall, which is not taught nor suggested by the prior art of record when taken in combination with the other claim limitations.


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach integrated circuit structures that feature stacked chips.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws